Citation Nr: 0940618	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  09-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for right foot drop.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a right hip 
disorder.

7.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
May 1936 to March 1940, and from June 1940 to March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate that 
bilateral hearing loss developed as a result of an 
established event, injury, or disease during active service.

3.  The evidence of record does not demonstrate that a heart 
disorder developed as a result of an established event, 
injury, or disease during active service.

4.  The evidence of record does not demonstrate that right 
foot drop developed as a result of an established event, 
injury, or disease during active service.

5.  The evidence of record does not demonstrate that a right 
knee disorder developed as a result of an established event, 
injury, or disease during active service.

6.  The evidence of record does not demonstrate that a left 
knee disorder developed as a result of an established event, 
injury, or disease during active service.

7.  The evidence of record does not demonstrate that a right 
hip disorder developed as a result of an established event, 
injury, or disease during active service.

8.  The evidence of record does not demonstrate that a left 
hip disorder developed as a result of an established event, 
injury, or disease during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may service incurrence of a sensorineural 
hearing loss be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  A heart disorder was not incurred in or aggravated by 
service, nor may service incurrence of a cardiovascular-renal 
disease be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

3.  Right foot drop was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2009).

4.  A right knee disorder was not incurred in or aggravated 
by service, nor may service incurrence of arthritis be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  A left knee disorder was not incurred in or aggravated by 
service, nor may service incurrence of arthritis be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

6.  A right hip disorder was not incurred in or aggravated by 
service, nor may service incurrence of arthritis be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

7.  A left hip disorder was not incurred in or aggravated by 
service, nor may service incurrence of arthritis be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May 2007.  That letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in May 2007.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

The Board notes that the Veteran has not been afforded a VA 
Compensation and Pension Examination in connection with his 
claims for entitlement to service connection for a heart 
disorder, right foot drop, right and left knee disorders, and 
right and left hip disorders.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

In this case, the Board is of the opinion that the duty to 
assist does not require an additional VA Compensation and 
Pension Examination.  See 38 C.F.R. § 3.159(c)(4)(i).  Here, 
there is competent evidence that the Veteran currently has 
the aforementioned disorders; however, the persuasive 
evidence of record does not indicate that a heart disorder, 
right foot drop, right or left knee disorder, or a right or 
left hip disorder was experienced while he was on active 
duty.  Although the Veteran stated in June 2007 that while in 
the Ready Reserve in 1960 he injured one of his knees while 
trying to move a broken tree, the Board observes that the 
service treatment records are negative for any signs, 
symptoms, or diagnoses of a heart disorder, right foot drop, 
right or left knee disorder, or right or left hip disorder.  
The March 1961 separation examination report indicates that 
the Veteran had a normal heart, normal feet, and normal lower 
extremities at the time the Veteran left active duty.  The 
Board finds the service treatment records to be persuasive 
evidence that the Veteran did not have a heart disorder, 
right foot drop, right or left knee disorder, or right or 
left hip disorder while on active duty as the treatment 
records were created by service medical personnel in the 
administrative course of their duties at the time of the 
Veteran's active service.  The Board finds the Veteran's 
statements to be less persuasive in this matter as they were 
made nearly 46 years after he left active duty.  The 
Veteran's available service treatment records, VA treatment 
records, and private treatment records have all been 
associated with the claims file, and the Board finds that 
there is sufficient competent medical evidence of record to 
make a decision on the claim.  As there is sufficient 
competent medical evidence of record to make a decision on 
the claim, and there is a lack of persuasive evidence that 
the Veteran experienced a heart disorder, right foot drop, 
right or left knee disorder, or right or left hip disorder 
while on active duty, the Board finds that the duty to assist 
does not require a Compensation and Pension Examination.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic diseases 
[including organic diseases of the nervous system 
(sensorineural hearing loss), cardiovascular-renal disease, 
and arthritis] become manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2009).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

Factual Background

Prior to a recitation of the evidence in this case, it should 
be noted that before November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  
Therefore, in order to facilitate data comparison, the ASA 
standards (in parentheses) noted on the September 1964 
service examination report have been converted to ISO-ANSI 
standards.

In this case, service examinations performed in March 1940, 
June 1944, June 1948, and June 1950 show that the Veteran had 
normal ears bilaterally, a normal heart, and normal 
extremities.  On each of these dates, the whispered voice 
hearing test yielded results of 15/15 bilaterally.  Chest x-
rays taken in October 1952, March 1953, and July 1954 
revealed a calcification in the right lower lung field and 
were otherwise normal.  An additional x-ray report from 
May 1955 indicates that the Veteran's heart was within normal 
limits.  On examination in March 1956, a service examiner 
indicated that the Veteran had a normal heart, normal feet, 
and normal lower extremities.  The whispered voice test 
yielded results of 15/15 bilaterally.  On the Veteran's 
March 1961 separation from active duty examination report, 
the examiner noted that the Veteran's heart, feet, and lower 
extremities were normal.  Again, the whispered voice test 
results were 15/15 bilaterally.  A contemporaneous x-ray of 
the chest was within normal limits.

While the Veteran was in the ready reserve, he had a service 
examination performed in September 1964.  This examination 
report shows that the Veteran had a normal heart, normal 
feet, and normal lower extremities.  Pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
(10) 25
(10) 20
(10) 20
(15) 20
LEFT
(20) 35
(15) 25
(20) 30
(25) 30

The Veteran indicated on his September 1964 Report of Medical 
History (RMH) that he did not have ear trouble, pain or 
pressure in his chest, shortness of breath, palpitation or 
pounding heart, arthritis or rheumatism, bone/joint/other 
deformity, "trick" or locked knee, or foot trouble.  
However, he did indicate that he had high blood pressure.

An echocardiogram (ECG) performed at a private facility in 
March 2005 shows that the Veteran had systolic congestive 
heart failure.  After a hospitalization in June 2005, the 
Veteran was discharged with diagnoses of palpitations and 
coronary artery disease.  A private treatment record from 
January 2006 indicates that the Veteran used a walker.  A 
July 2007 letter from C.A.L., M.D., states that the Veteran 
had been treated for years for arthritic disease of the lower 
extremities.  Dr. L. said that the Veteran had a left hip 
replacement, left knee replacement, and right total knee 
replacement.

At a VA audiological examination in November 2007, the 
Veteran reported having trouble hearing on the telephone and 
during most conversations.  It was noted that the Veteran 
worked as a pointer with five-inch guns for a time while he 
was on active duty.  It was further noted that after leaving 
active duty, the Veteran had worked as a farmer and a 
construction worker.  Pure tone thresholds, in decibels, were 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
80
85
90
105
105
LEFT
60
75
80
80
85

Speech audiometry revealed speech recognition ability of 20 
percent in the right ear and 24 percent in the left ear.  The 
audiologist opined that the Veteran's hearing loss was not 
caused by or a result of noise exposure while he was assigned 
to a five-inch broadside gun as a pointer while on active 
duty.  The examiner noted that several hearing tests were 
found in the Veteran's records dated from March 1940 through 
September 1964, and all of the tests revealed normal results 
bilaterally.

An undated statement from S.K., the Veteran's house 
assistant, indicates that the Veteran's mind and memory were 
completely intact.  She said that she assisted the Veteran 
with his phone calls due to his hearing loss.

The Veteran remarked in June 2007 that his hearing loss 
occurred while he served as a pointer by a five-inch 
broadside gun while on active duty aboard the U.S.S. 
Mississippi.  He said he was not able to wear hearing 
protection.  He recalled that during his final physical 
examination for retirement, he was told that he was 
physically fit to be discharged except for severe hearing 
impairment.  He said he was told that his hearing impairment 
would not be on record as the disability would interfere with 
his retirement pay.  

He said that while he was serving in the ready reserve in 
1960, a tree fell near his home.  When he tried to move the 
tree, his knee went down on the tree which shoved his kneecap 
up his leg.  He said that his knee was operated on by Dr. L., 
and his knee was never the same.  When his right knee joint 
was replaced, he said that Dr. L. damaged a major nerve, 
which caused his right drop foot.  Additionally, he said that 
because of arthritis, both of his hips and knees had to be 
replaced.

He also stated that he had a heart attack in 1989.  He said 
that he had bypass surgery, and three years later, a 
pacemaker was implanted.

In April 2008, the Veteran said that his hearing loss 
occurred during 1937-1940 during gun practice.  He reiterated 
that he was unable to wear any kind of hearing protection.  
He emphasized that his hearing loss was present when he 
retired from active duty, but he was told not to mention it 
because it would mess up his retirement.  He added that he 
had a heart attack in 1989, and he felt that his heart 
condition was caused by stress from his service.  He said he 
was unable to walk due to a drop foot.  He said that his hip 
and knee replacements were due to wear and tear while he was 
aboard ship and on land during his 30 years of service.



Analysis

As a preliminary matter, the Board notes that the Veteran's 
representative has asserted that the Veteran should be 
considered a combat veteran and is entitled to the 
presumptions of 38 U.S.C.A. § 1154(b).  In the case of a 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2009).

Unfortunately, there is no evidence of record other than the 
Veteran's own assertions that he engaged in combat with the 
enemy.  Although the Veteran served on active duty during 
World War II and the Korean conflict, the service personnel 
records and service treatment records do not show that the 
Veteran was exposed to combat.  A service medical record 
dated in September 1936 shows that the Veteran was examined 
at Naval Operating Base (NOB) Norfolk and was found 
physically qualified to transfer.  In October 1936, the 
Veteran was found to be physically qualified to transfer from 
the U.S.S. Chaumont.  The Veteran received a discharge 
examination in March 1940 aboard the U.S.S. Mississippi.  An 
examination report from June 1940 indicates that the Veteran 
was examined at U.S. Naval Recruiting Station Baltimore.  The 
Veterans health records were transferred to NOB Norfolk in 
March 1941.  A medical examination report from June 1944 
indicates that the Veteran was on board the U.S.S. Elokomin.  
In June 1948, the Veteran was examined at the Naval 
Dispensary, South Boston.  An administrative remark made in 
the Veteran's personnel records in February 1952 indicates 
that he served with the American Mission for Aid to Turkey 
for more than three years and was transferred to U.S. Naval 
Receiving Station, Washington, D.C.  In June 1952, the 
Veteran was transferred to U.S. Naval Receiving Station, San 
Francisco, and he was transferred to Yokosuka, Japan, in 
August 1952.  In September 1954, the Veteran was transferred 
to Naval Training Center San Diego, and he was subsequently 
transferred to Naval Recruiting Station Denver, Colorado.  
The Veteran moved to Naval Receiving Station Washington, 
D.C., in 1956, and in December 1956, the Veteran became part 
of Naval Group Jammat.  An administrative remark made in 
August 1958 shows that administrative control of the 
Veteran's service records was transferred to Navy Group 
Jusmmat.  An additional note shows that the Veteran was moved 
to Naval Amphibious Base Little Creek in 1959 and stayed 
there through his transfer in 1961 to the ready reserve.  
None of these records are indicative of a combat situation.

The Veteran stated in April 2008 that he was engaged in real 
combat duty on an ocean tanker as a German U-Boat fired at 
his ship.  He recalled that his ship dropped depth charges 
and hurried away before they exploded.  He said that they 
escaped to a neutral port in Spain.  Unfortunately, this 
experience is not mentioned in the Veteran's service 
treatment or personnel records.  Also, the Veteran has not 
provided enough information (such as the name of the ship and 
date of incident) for the RO to perform a search through the 
U.S. Army and Joint Services Records Research Center.  
Without supporting documentation of a combat situation, the 
Board cannot find that the Veteran is a combat veteran 
entitled to the presumptions of 38 U.S.C.A. § 1154(b).

A.  Hearing Loss

Based upon the evidence of record, the Board finds the 
Veteran's hearing loss was not incurred as a result of an 
established event, injury, or disease during active service.  
Although he has provided substantial competent personal 
statements regarding the nature of his work aboard the U.S.S. 
Mississippi as a guide for five-inch broadside guns, the 
Board notes that he did not report any ringing in his ears or 
hearing loss during his separation examination.  
Unfortunately, there is no medical evidence dated prior to 
November 2007 that indicates that he had a hearing disorder.

The Board finds the November 2007 VA examiner's opinion is 
persuasive as to the lack of a medical nexus between the 
Veteran's currently demonstrated hearing loss and his active 
duty service.  The examiner carefully considered the 
Veteran's contentions and reviewed the Veteran's service 
treatment records.  The examiner provided reasons and bases 
for the expressed opinion that were based on the results of 
the examination and the entire evidence of record.

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2009).  In this 
case, no medical evidence demonstrates that the Veteran 
experienced hearing loss to a compensable level within a year 
after his discharge from active duty.  Therefore, service 
connection for hearing loss cannot be established on a 
presumptive basis.

With respect to the Veteran's own contentions that his 
hearing loss was caused by exposure to noises during his 
active duty, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu, 2 Vet. App. 492 
(a layperson without appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include diagnosis of a specific 
disability and determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contentions that hearing 
loss was caused by service that ended in 1961.  In this case, 
when the Veteran's service treatment records (which do not 
show that he was treated for the claimed disorder), and his 
post-service treatment records are considered (which indicate 
that the Veteran did not seek treatment for hearing loss for 
nearly 40 years after his active duty, and which do not 
contain persuasive medical evidence of a nexus between 
hearing loss and the Veteran's service), the Board finds that 
the medical evidence outweighs the Veteran's contentions that 
he has hearing loss that is related to his service.  The 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

B.  Heart Disorder, Right Foot Drop, Right and Left Knee 
Disorders, and Right and Left Hip Disorders

Based upon the evidence of record, the Board finds the 
Veteran's aforementioned disorders were not incurred as a 
result of an established event, injury, or disease during 
active service.  As mentioned above, in order to establish 
service connection for a disorder, there must be competent 
and persuasive evidence of (1) a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson, 12 Vet. App. at 253.  In this case, 
there is no persuasive evidence of in-service incurrence or 
aggravation of a heart disorder, right foot drop, right or 
left knee disorder, or right or left hip disorder.  The 
service treatment records are negative for any signs, 
symptoms, or diagnoses of a heart disorder, right foot drop, 
right or left knee disorder, or right or left hip disorder.  
Repeated x-rays from the Veteran's active service show that 
his heart was normal.  Repeated examination reports indicate 
that his extremities were normal.  Significantly, the 
March 1961 separation examination report indicates that the 
Veteran had a normal heart, normal feet, and normal lower 
extremities at the time the Veteran left active duty.  The 
Board finds the service treatment records to be persuasive 
evidence that the Veteran did not have a heart disorder, 
right foot drop, right or left knee disorder, or right or 
left hip disorder while on active duty as the treatment 
records were created by service medical personnel in the 
administrative course of their duties at the time of the 
Veteran's active service.

According to the Veteran's statements, he first had a heart 
attack in 1989 and underwent a total knee replacement in 
2001.  He left active duty in 1961.  The Board observes that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
may be considered evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board recognizes that the Veteran has stated that stress 
from his active duty caused his present heart disorder, and 
wear and tear from his active duty caused his arthritic 
disorders.  The Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions; thus, his statements regarding 
causation and diagnosis are not competent.  Espiritu, 2 Vet. 
App. at 495.  Accordingly, while the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno, 6 Vet. App. 465.  Therefore, 
he cannot provide a competent opinion regarding diagnosis and 
causation.

The Board has considered whether service connection for 
cardiovascular-renal disease and arthritis could be 
established on a presumptive basis.  To establish service 
connection for a disability on a presumptive basis, the 
disability must manifest itself to a compensable degree 
within one year of the veteran leaving active duty.  See 
38 C.F.R. §§ 3.307, 3.309.  In this case, no medical evidence 
demonstrates that the Veteran experienced cardiovascular-
renal disease or arthritis hearing loss to a compensable 
level within a year after his discharge from active duty.  
Therefore, service connection for cardiovascular-renal 
disease and arthritis cannot be established on a presumptive 
basis.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert, 1 Vet. 
App. at 55; Ortiz, 274 F. 3d 1361.  The preponderance of the 
evidence is against the claims.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for right foot drop is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a left hip disorder is 
denied.


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


